

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between Zeno
Management, Inc., a Delaware corporation (the “Company”) and a wholly owned
subsidiary of Zentalis Pharmaceuticals, Inc. (the “Parent”), and Alexis Pinto
(“Executive”), and shall be effective as of August 31, 2020 (the “Effective
Date”).
WHEREAS, the Company desires to employ Executive, and Executive desires to
commence employment with the Company, on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following meanings:


        (a)    “Board” means the Board of Directors of the Company.


        (b)    “Cause” means any of the following:
(i)     Executive’s unauthorized use or disclosure of confidential information
or trade secrets of the Company or its affiliates or any material breach of a
written agreement between Executive and the Company or any affiliate, including
without limitation a material breach of any employment, confidentiality,
non-compete, non-solicit or similar agreement;
(ii)     Executive’s commission of, indictment for or the entry of a plea of
guilty or nolo contendere by Executive to, a felony under the laws of the United
States or any state thereof or any crime involving dishonesty or moral turpitude
(or any similar crime in any jurisdiction outside the United States);
(iii)     Executive’s gross negligence or willful misconduct or Executive’s
willful or repeated failure or refusal to substantially perform assigned duties;
(iv)    any act of fraud, embezzlement, material misappropriation or dishonesty
committed by Executive against the Company or its affiliates; or
(v)     any acts, omissions or statements by Executive which the Company
reasonably determines to be materially detrimental or damaging to the
reputation, operations, prospects or business relations of the Company or its
affiliates;
provided, however, that prior to the determination that “Cause” under clauses
(i), (iii), (iv) or (v) of this Section 1(b) has occurred, the Company shall (A)
provide to Executive in writing, in reasonable detail, the reasons for the
determination that such “Cause” exists, (B) afford Executive a reasonable
opportunity to remedy any such breach, (C) provide Executive an opportunity to
be heard prior to the final decision to terminate Executive’s employment
hereunder for such “Cause” and (D) make any decision that such “Cause” exists in
good faith.


|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.
(c)    “Change in Control” shall have the meaning ascribed to such term in the
Zentalis Pharmaceuticals, Inc. 2020 Incentive Award Plan.


        (d)    “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Treasury Regulations and other interpretive guidance
issued thereunder.
    (e)    “Good Reason” means the occurrence of any of the following events or
conditions without Executive’s written consent:


(i)a change in Executive’s position or responsibilities that represents a
substantial reduction in her position or responsibilities as in effect
immediately prior thereto; the assignment to Executive of any duties or
responsibilities that are materially inconsistent with such position or
responsibilities; or any removal of Executive from or failure to reappoint or
reelect Executive to any of such positions, except in connection with the
termination of Executive’s services for Cause, as a result of her Permanent
Disability or death, or by Executive other than for Good Reason;


            (ii)    a material reduction in Executive’s annual base salary;
            (iii)    the Company requiring Executive (without Executive’s
consent) to be based at any place outside a ten (10)-mile radius of her
then-current place of employment with the Company prior to any such relocation,
except for reasonably required travel on the Company’s business; or
            (iv)    any material breach by the Company or any affiliate of its
obligations to Executive under any applicable employment or services agreement
between Executive and the Company or such affiliate.
    Executive must provide written notice to the Company of the occurrence of
any of the foregoing events or conditions without Executive’s written consent
within sixty (60) days of the occurrence of such event. The Company or any
successor or affiliate shall have a period of thirty (30) days to cure such
event or condition after receipt of written notice of such event from Executive.
Executive’s Separation from Service by reason of resignation from employment
with the Company for Good Reason must occur within thirty (30) days following
the expiration of the foregoing thirty (30) day cure period.
    (f)    “Involuntary Termination” means (i) Executive’s Separation from
Service by reason of Executive’s discharge by the Company other than for Cause,
or (ii) Executive’s Separation from Service by reason of Executive’s resignation
of employment with the Company for Good Reason. Executive’s Separation from
Service by reason of Executive’s death or discharge by the Company following
Executive’s Permanent Disability shall not constitute an Involuntary
Termination.
    2    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



    (g)    Executive’s “Permanent Disability” shall be deemed to have occurred
if Executive shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge her duties hereunder for a period of ninety
(90) consecutive calendar days or for one hundred twenty (120) calendar days in
any one hundred eighty (180) calendar-day period. The existence of Executive’s
Permanent Disability shall be determined by the Company on the advice of a
physician chosen by the Company and the Company reserves the right to have
Executive examined by a physician chosen by the Company at the Company’s
expense.
         (h)     “Separation from Service,” with respect to Executive, means
Executive’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h).
        (i)    “Stock Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof,
including the Options (as defined below).    
2.    Services to Be Rendered.
    (a)    Duties and Responsibilities. Executive shall serve as Chief Legal
Officer of the Company. In the performance of such duties, Executive shall
report directly to, and shall be subject to the direction of, the Chief
Executive Officer of the Company (the “Supervising Officer”) and to such limits
upon Executive’s authority as the Supervising Officer may from time to time
impose. In the event of the Supervising Officer’s unavailability or incapacity,
Executive shall report directly to the Board. Executive hereby consents to serve
as an officer and/or director of the Company, Parent or any subsidiary or
affiliate thereof without any additional salary or compensation, if so requested
by the Board or the Supervising Officer. Executive shall be employed by the
Company on a full time basis. Executive shall work at the Company’s offices in
New York, New York, although there is no expectation that Executive will work
from the office in person unless and until the office is reopened for personnel
under local guidelines and Executive and the Company agree it is safe to return.
Executive will also be expected to travel to the Company’s locations as needed
in connection with her duties. Executive shall be subject to and comply with the
policies and procedures generally applicable to senior executives of the Company
to the extent the same are not inconsistent with any term of this Agreement.
    (b)    Exclusive Services. Executive shall at all times faithfully,
industriously and to the best of her ability, experience and talent perform all
of the duties that may be assigned to Executive hereunder and shall devote
substantially all of her productive time and efforts to the performance of such
duties. Subject to the terms of the Proprietary Information and Inventions
Agreement referred to in Section 5(b), this shall not preclude Executive from
(i) serving on industry, trade, civic, or charitable boards or committees; or
(ii) managing personal, family and other investments; provided that such
activities do not interfere with her duties to the Company, as determined in
good faith by the Supervising Officer or the Board.
3.Compensation and Benefits. The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 3.
(a)Base Salary. The Company shall pay to Executive a base salary of $400,000 per
year, payable in accordance with the Company’s usual pay practices (and in any
event no less frequently than monthly). Executive’s base salary shall be subject
to review annually by and at the sole discretion of the Board or its designee.
(b)Annual Bonus. Executive shall participate in any annual bonus plan that the
Board or its designee may approve for the senior executives of the Company. In
addition to
    3    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



Executive’s base salary, Executive may be eligible to earn, for each fiscal year
of the Company ending during the term of Executive’s employment with the
Company, an annual cash performance bonus under the Company’s bonus plan, as
approved from time to time by the Board. Executive’s target bonus under any such
annual bonus plan shall be forty percent (40%) of Executive’s base salary
actually paid for the year to which such annual bonus relates (the “Target
Bonus”). Executive’s actual annual bonus will be determined on the basis of
Executive’s and/or the Company’s or its affiliates’ attainment of financial or
other performance criteria established by the Board or its designee in
accordance with the terms and conditions of such bonus plan. Except as otherwise
provided in this Agreement, Executive must be employed by the Company on the
date of payment of such annual bonus in order to be eligible to receive such
annual bonus. Executive hereby acknowledges and agrees that nothing contained
herein confers upon Executive any right to an annual bonus in any year, and that
whether the Company pays Executive an annual bonus and the amount of any such
annual bonus will be determined by the Company in its sole discretion.
Executive’s bonus for 2020 shall not be pro-rated to reflect the portion of the
year that Executive is employed by the Company, and Executive shall be eligible
for a full annual bonus for 2020.

(c)Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein.
(d)Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of her duties
hereunder, subject to such policies as the Company may from time to time
establish, and Executive furnishing the Company with evidence in the form of
receipts satisfactory to the Company substantiating the claimed expenditures.
(e)    Paid Time Off. Executive shall be entitled to such periods of paid time
off (“PTO”) each year as provided from time to time under the Company’s PTO
policy and as otherwise provided for senior executive officers; provided,
however, that Executive shall be entitled to a minimum of twenty (20) days of
PTO per year.
(f)    Initial Equity Award. As soon as practicable following the Effective
Date, Executive will be granted stock options (the “Options”) to purchase
275,000 shares of the common stock of Zentalis Pharmaceuticals, Inc. (“Parent”).
The Options will have an exercise price equal to the fair market value of
Parent’s common stock on the date of grant. The Options will be subject to the
terms and conditions of the Zentalis Pharmaceuticals, Inc. 2020 Incentive Award
Plan pursuant to which they will be granted and Executive’s award agreement. The
Options shall vest over a four (4)-year vesting schedule, with twenty-five
percent (25%) of the Options vesting on the first anniversary of the Effective
Date and the remaining Options vesting in equal monthly installments over the
three (3) years thereafter.
(g)Equity and Other Benefit Plans. Executive shall be entitled to participate in
any equity or other employee benefit plan that is generally available to senior
executive officers of the Company. Except as otherwise provided in this
Agreement, Executive’s participation in and benefits under any such plan shall
be on the terms and subject to the conditions specified in the governing
document of the particular plan.
    4    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



4.    Severance. Executive shall be entitled to receive benefits upon a
Separation from Service only as set forth in this Section 4:
(a)    At-Will Employment; Termination. The Company and Executive acknowledge
that Executive’s employment is and shall continue to be at-will, as defined
under applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement. Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.
(b)    Severance Upon Involuntary Termination. Subject to Sections 4(d) and 9(o)
and Executive’s continued compliance with Section 5, if Executive’s employment
is Involuntarily Terminated, Executive shall be entitled to receive, in lieu of
any severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below:
    (i)    the Company shall pay to Executive her fully earned but unpaid base
salary, when due, through the date of Executive’s Involuntary Termination at the
rate then in effect, accrued and unused PTO, plus all other benefits, if any,
under any Company group retirement plan, nonqualified deferred compensation
plan, equity award plan or agreement, health benefits plan or other Company
group benefit plan to which Executive may be entitled pursuant to the terms of
such plans or agreements at the time of Executive’s Involuntary Termination (the
“Accrued Obligations”); and
    (ii)    Executive shall be entitled to receive severance pay in an amount
equal to (A) Executive’s monthly base salary as in effect immediately prior to
the date of Executive’s Involuntary Termination, multiplied by (B) nine (9),
which amount shall be payable in a lump sum sixty (60) days following
Executive’s Involuntary Termination;
    (iii)    Executive shall be entitled to receive Executive’s Target Bonus for
the year in which Executive’s Involuntary Termination occurs, prorated for the
portion of the year that has elapsed prior to the date of Executive’s
Involuntary Termination, which amount shall be payable in a lump sum sixty (60)
days following Executive’s Involuntary Termination;
    (iv)     for the period beginning on the date of Executive’s Involuntary
Termination and ending on the date which is nine (9) full months following the
date of Executive’s Involuntary Termination (or, if earlier, (A) the date on
which the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires or (B) the date
Executive becomes eligible to receive the equivalent or increased healthcare
coverage by means of subsequent employment or self-employment) (such period, the
“COBRA Coverage Period”), if Executive and/or her eligible dependents who were
covered under the Company’s health insurance plans as of the date of Executive’s
Involuntary Termination elect to have COBRA coverage and are eligible for such
coverage, the Company shall pay for or reimburse Executive on a monthly basis
for an amount equal to (1) the monthly premium Executive and/or her covered
dependents, as applicable, are required to pay for continuation coverage
pursuant to COBRA for Executive and/or her eligible dependents, as applicable,
who were covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination (calculated by reference to the premium as of the date
of Executive’s Involuntary Termination) less (2) the amount Executive would have
had to pay to receive group health coverage for Executive and/or her covered
dependents, as applicable, based on the cost sharing levels in effect on the
date of Executive’s Involuntary Termination. If any of the Company’s health
benefits are self-funded as of the date of Executive’s Involuntary Termination,
or if the Company cannot provide the foregoing benefits in a manner that is
exempt
    5    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



from Section 409A (as defined below) or that is otherwise compliant with
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), instead of providing the payments or reimbursements as set forth
above, the Company shall instead pay to Executive the foregoing monthly amount
as a taxable monthly payment for the COBRA Coverage Period (or any remaining
portion thereof). Executive shall be solely responsible for all matters relating
to continuation of coverage pursuant to COBRA, including, without limitation,
the election of such coverage and the timely payment of premiums. Executive
shall notify the Company immediately if Executive becomes eligible to receive
the equivalent or increased healthcare coverage by means of subsequent
employment or self-employment; and
    (v)     (A) in the event of Executive’s Involuntary Termination within
eighteen (18) months following a Change in Control, (1) the references to nine
(9) months in clauses (ii) and (iv) shall be increased to twelve (12) months,
and (2) the Target Bonus payable pursuant to clause (iii) shall not be subject
to proration, and (B) in the event of Executive’s Involuntary Termination at any
time following a Change in Control, all of Executive’s Stock Awards will vest on
an accelerated basis effective as of the date of Executive’s Involuntary
Termination.
(c)    Termination for Cause, Voluntary Resignation Without Good Reason, Death
or Termination for Permanent Disability. In the event of Executive’s termination
of employment as a result of Executive’s discharge by the Company for Cause,
Executive’s resignation without Good Reason, Executive’s death or Executive’s
termination of employment following Executive’s Permanent Disability, the
Company shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive the Accrued Obligations. The foregoing shall be in addition
to, and not in lieu of, any and all other rights and remedies which may be
available to the Company under the circumstances, whether at law or in equity.
(d)    Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 4(b) above, Executive (or, in the event of
Executive’s incapacity as a result of her Permanent Disability, Executive’s
legal representative) shall execute and not revoke a general release of all
claims in favor of the Company and its affiliates (the “Release”) in the form
attached hereto as Exhibit A. In the event the Release does not become effective
within the fifty-five (55) day period following the date of Executive’s
Involuntary Termination, Executive shall not be entitled to the aforesaid
payments and benefits.
        (e)    Exclusive Remedy. Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination. In the event of Executive’s termination of employment with the
Company, Executive’s sole remedy shall be to receive the payments and benefits
described in this Section 4. In addition, Executive acknowledges and agrees that
she is not entitled to any reimbursement by the Company for any taxes payable by
Executive as a result of the payments and benefits received by Executive
pursuant to this Section 4, including, without limitation, any excise tax
imposed by Section 4999 of the Code. Any payments made to Executive under this
Section 4 shall be inclusive of any amounts or benefits to which Executive may
be entitled pursuant to the Worker Adjustment and Retraining Notification Act,
29 U.S.C. Sections 2101 et seq., and the Department of Labor regulations
thereunder, or any similar state statute.
        (f)    No Mitigation. Except as otherwise provided in Section 4(b)(iv)
above, Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned
    6    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



by Executive as the result of employment by another employer or self-employment
or by retirement benefits; provided, however, that loans, advances or other
amounts owed by Executive to the Company may be offset by the Company against
amounts payable to Executive under this Section 4.
(g)    Return of the Company’s Property. In the event of Executive’s termination
of employment for any reason, the Company shall have the right, at its option,
to require Executive to vacate her offices prior to or on the effective date of
separation and to cease all activities on the Company’s behalf. Upon Executive’s
termination of employment in any manner, as a condition to Executive’s receipt
of any severance benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive shall deliver to
the Company a signed statement certifying compliance with this Section 4(g)
prior to the receipt of any severance benefits described in this Agreement.
5.    Certain Covenants.


1.Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the Company’s business in such county, city or
part thereof, so long as the Company, or any successor in interest of the
Company to the business and goodwill of the Company, remains engaged in such
business in such county, city or part thereof or continues to solicit customers
or potential customers therein; provided, however, that Executive may own,
directly or indirectly, solely as an investment, securities of any entity which
are traded on any national securities exchange if Executive (i) is not a
controlling person of, or a member of a group which controls, such entity; or
(ii) does not, directly or indirectly, own one percent (1%) or more of any class
of securities of any such entity.
2.Confidential Information. Executive and the Company have entered into the
Company’s standard proprietary information and inventions assignment agreement
(the “Proprietary Information and Inventions Agreement”). Executive agrees to
perform each and every obligation of Executive therein contained.
3.Solicitation of Employees. During the term of Executive’s employment or
service and for one (1) year thereafter (the “Restricted Period”), Executive
will not, either directly or through others, solicit or attempt to solicit any
employee, independent contractor or consultant of the Company or its affiliates
to terminate her relationship with the Company or its affiliates in order to
become an employee, consultant or independent contractor to or for any other
person or entity, or otherwise encourage or solicit any employee of the Company
or its affiliates to leave the Company or such affiliates for any reason or to
devote less than all of any
    7    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



such employee’s efforts to the affairs of the Company; provided that the
foregoing shall not affect any responsibility Executive may have as an employee
of the Company with respect to the bona fide hiring and firing of Company
personnel.
4.Solicitation of Consultants. Executive shall not during the term of
Executive’s employment or service and for the Restricted Period, directly or
indirectly, hire, solicit or encourage to cease work with the Company or any of
its affiliates any consultant then under contract with the Company or any of its
affiliates.
5.Nondisparagement. Executive agrees that neither she nor anyone acting by,
through, under or in concert with her shall disparage or otherwise communicate
negative statements or opinions about the Company, Parent, or their respective
board members, officers, employees or businesses. The Company agrees that
neither its Board members nor officers, nor the board members or officers of
Parent, shall disparage or otherwise communicate negative statements or opinions
about Executive. Except as may be required by law, neither Executive, nor any
member of Executive’s family, nor anyone else acting by, through, under or in
concert with Executive will disclose to any individual or entity (other than
Executive’s legal or tax advisors) the terms of this Agreement.
6.Rights and Remedies Upon Breach. If Executive breaches or threatens to commit
a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:
a.Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and
b.Accounting and Indemnification. The right and remedy to require Executive
(A) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (B) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.
(g)    Severability of Covenants/Blue Pencilling. If any court determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the Restrictive Covenants, or any part
    8    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.
(h)    Enforceability in Jurisdictions. The Company and Executive intend to and
do hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the Company and Executive that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.
(i)    Whistleblower Provision. Nothing herein shall be construed to prohibit
Executive from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. Executive acknowledges that the
Company has provided Executive with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) Executive
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of proprietary information that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, (ii) Executive shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of proprietary information
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal and (iii) if Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the proprietary information to Executive’s attorney
and use the proprietary information in the court proceeding, if Executive files
any document containing the proprietary information under seal, and does not
disclose the proprietary information, except pursuant to court order.
(j)    Definitions. For purposes of this Section 5, the term “Company” means not
only Zeno Management, Inc., but also Parent as well as any company, partnership
or entity which, directly or indirectly, controls, is controlled by or is under
common control with Zeno Management, Inc.
6.    Insurance; Indemnification.
    (a)    Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.
    9    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



    (b)    Indemnification. Executive will be provided with indemnification
against third party claims related to her work for the Company to the extent
permitted by Delaware law. The Company shall provide Executive with directors
and officers liability insurance coverage at least as favorable as that which
the Company may maintain from time to time for other executive officers.
7.    Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in New York, New York, before a single neutral
arbitrator in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “Rules”), and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction. The Rules may be found online
at www.jamsadr.com. If the parties are unable to agree upon an arbitrator, one
shall be appointed by JAMS in accordance with its Rules. Each party shall pay
the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case; provided, however, Executive and
the Company agree that, to the extent permitted by law, the arbitrator may, in
his or her discretion, award reasonable attorneys’ fees to the prevailing party;
provided, further, that the prevailing party shall be reimbursed for such fees,
costs and expenses within forty-five (45) days following any such award, but in
no event later than the last day of Executive’s taxable year following the
taxable year in which the fees, costs and expenses were incurred; provided,
further, that the parties’ obligations pursuant to this sentence shall terminate
on the tenth (10th) anniversary of the date of Executive’s termination of
employment. Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, JAMS administrative fees, the fee of the
arbitrator, and all other fees and costs, shall be borne by the Company. This
Section 7 is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to Executive’s employment; provided, however, that
Executive shall retain the right to file administrative charges with or seek
relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to (a)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (b) administrative claims brought before any state or federal
governmental authority; provided, however, that any appeal from an award or from
denial of an award of wages and/or waiting time penalties shall be arbitrated
pursuant to the terms of this Agreement; and (c) claims for administrative
relief from the United States Equal Employment Opportunity Commission and/or any
similar state agency in any applicable jurisdiction); provided, further, that
Executive shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. This Agreement shall not limit either party’s right to obtain any
provisional remedy, including, without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may be necessary to protect their
rights and interests pending the outcome of arbitration, including without
limitation injunctive relief, in any court of competent jurisdiction. Seeking
any such relief shall not be deemed to be a waiver of such party’s right to
compel arbitration. Both Executive and the Company expressly waive their right
to a jury trial.
8.    General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.
9.    Miscellaneous.
(a)    Modification; Prior Claims. This Agreement and the Proprietary
Information and Inventions Agreement (and the other documents referenced
therein) set forth the entire
    10    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



understanding of the parties with respect to the subject matter hereof, and
supersede all existing agreements between them concerning such subject matter,
including any offer letter between the Company and Executive. This Agreement may
be amended or modified only with the written consent of Executive and an
authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
(b)    Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.
(c)    Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 4, 5, 6, 7 and 9 of this Agreement shall
survive Executive’s termination of employment.
(d)    ThirdParty Beneficiaries. Except as expressly set forth herein, this
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement.
(e)    Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.
(f)    Section Headings. The headings of the several sections in this Agreement
are inserted solely for the convenience of the parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.
(g)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by email, telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing.
    11    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



(h)    Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.
(i)    Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof. Except as provided in Sections 5
and 7, any suit brought hereon shall be brought in the state or federal courts
sitting in New York, New York, the parties hereto hereby waiving any claim or
defense that such forum is not convenient or proper. Each party hereby agrees
that any such court shall have in personam jurisdiction over it and consents to
service of process in any manner authorized by New York law.
(j)    Non-transferability of Interest. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
to be made by the Company pursuant to this Agreement shall be void.
(k)    Gender. Where the context so requires, the use of the masculine gender
shall include the feminine and/or neuter genders and the singular shall include
the plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.
(l)    Counterparts; Facsimile or .pdf Signatures. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered will be deemed an original, and all of which together shall constitute
one and the same agreement. This Agreement may be executed and delivered by
facsimile or by .pdf file and upon such delivery the facsimile or .pdf signature
will be deemed to have the same effect as if the original signature had been
delivered to the other party.
(m)    Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
(n)    Withholding and Other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
(o)    Code Section 409A.
        (i)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the
severance payments payable under Sections 4(b)(ii), (iii) and (v) shall be paid
no later than the later
    12    
|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



of: (A) the fifteenth (15th) day of the third month following Executive’s first
taxable year in which such amounts are no longer subject to a substantial risk
of forfeiture, and (B) the fifteenth (15th) day of the third month following
first taxable year of the Company in which such amounts are is no longer subject
to substantial risk of forfeiture, as determined in accordance with Code Section
409A and any Treasury Regulations and other guidance issued thereunder. To the
extent applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. Each series of installment payments made under this
Agreement is hereby designated as a series of “separate payments” within the
meaning of Section 409A of the Code. For purposes of this Agreement, all
references to Executive’s “termination of employment” shall mean Executive’s
Separation from Service.
        (ii)    If Executive is a “specified employee” (as defined in Section
409A of the Code), as determined by the Company in accordance with Section 409A
of the Code, on the date of Executive’s Separation from Service, to the extent
that the payments or benefits under this Agreement are subject to Section 409A
of the Code and the delayed payment or distribution of all or any portion of
such amounts to which Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion deferred pursuant to this Section 9(o)(ii) shall be paid
or distributed to Executive in a lump sum on the earlier of (A) the date that is
six (6)-months following Executive’s Separation from Service, (B) the date of
Executive’s death or (C) the earliest date as is permitted under Section 409A of
the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
c.To the extent applicable, this Agreement shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code. If Executive and
the Company determine that any payments or benefits payable under this Agreement
intended to comply with Sections 409A(a)(2), (3) and (4) of the Code do not
comply with Section 409A of the Code, Executive and the Company agree to amend
this Agreement, or take such other actions as Executive and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code and the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties. To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner that no payments payable under this Agreement shall be subject to an
“additional tax” as defined in Section 409A(a)(1)(B) of the Code.
d.Any reimbursement of expenses or in-kind benefits payable under this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
and shall be paid on or before the last day of Executive’s taxable year
following the taxable year in which Executive incurred the expenses. The amount
of expenses reimbursed or in-kind benefits payable during any taxable year of
Executive’s shall not affect the amount eligible for reimbursement or in-kind
benefits payable in any other taxable year of Executive’s, and Executive’s right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.
[Signature Page Follows]




    13    
|US-DOCS\116934360.3||


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
                    Zeno Management, Inc.


                    By:     /s/ Anthony Y. Sun, M.D.        
                        Name:     Anthony Y. Sun, M.D.        
                        Title:     President and Chief Executive Officer


                    Executive


                      /s/ Alexis Pinto                
                        Alexis Pinto
SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
|US-DOCS\116934360.3||


--------------------------------------------------------------------------------



Exhibit A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]


    This General Release of Claims (“Release”) is entered into as of this _____
day of ________, ____, between Alexis Pinto (“Executive”), and Zeno Management,
Inc. (the “Company”) (collectively referred to herein as the “Parties”).


    WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of August 31, 2020 (the “Agreement”);


    WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and


    WHEREAS, the Company and Executive now wish to fully and finally to resolve
all matters between them.


    NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that she would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:


    1.    General Release of Claims by Executive.


        (a)    Executive, on behalf of herself and her executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of her employment with or service to the Company (collectively, the
“Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating
1


|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



to employment, including without limitation claims of wrongful discharge, breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.


    Notwithstanding the generality of the foregoing, Executive does not release
the following claims:


    (i)    Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;
    
    (ii)    Claims for workers’ compensation insurance benefits under the terms
of any worker’s compensation insurance policy or fund of the Company;


    (iii)    Claims pursuant to the terms and conditions of the federal law
known as COBRA;

    (iv)    Claims for indemnity under the bylaws of the Company, as provided
for by Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;


    (v)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission or any other federal, state or local government agency
claims of discrimination, or from participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or any other
federal, state or local government agency; provided, however, that Executive
does release her right to secure any damages for alleged discriminatory
treatment;


    (vi)    Claims based on any right Executive may have to enforce the
Company’s executory obligations under the Agreement;


    (vii)    Claims Executive may have to vested or earned compensation and
benefits; and


    (viii)    Executive’s right to communicate or cooperate with any government
agency.
    
2


|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



        (b)    EXECUTIVE ACKNOWLEDGES THAT She HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:


    “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.


[Note: Clauses (c), (d) and (e) apply only if Executive is age 40 or older at
time of termination]


        (c)     Executive acknowledges that this Release was presented to her on
the date indicated above and that Executive is entitled to have [twenty-one
(21)][forty-five (45)] days’ time in which to consider it. Executive further
acknowledges that the Company has advised her that she is waiving her rights
under the ADEA, and that Executive should consult with an attorney of her choice
before signing this Release, and Executive has had sufficient time to consider
the terms of this Release. Executive represents and acknowledges that if
Executive executes this Release before [twenty-one (21)][forty-five (45)] days
have elapsed, Executive does so knowingly, voluntarily, and upon the advice and
with the approval of Executive’s legal counsel (if any), and that Executive
voluntarily waives any remaining consideration period.


        (d)     Executive understands that after executing this Release,
Executive has the right to revoke it within seven (7) days after her execution
of it. Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.


        (e)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above.


        (f)    Executive further understands that Executive will not be given
any severance benefits under the Agreement unless this Release is effective on
or before the date that is fifty-five (55) days following the date of
Executive’s termination of employment.


    2.    No Assignment. Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Executive may have against the Company Releasees. Executive
agrees to indemnify and hold harmless the
3


|US-DOCS\116934360.3||

--------------------------------------------------------------------------------



Company Releasees from any liability, claims, demands, damages, costs, expenses
and attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.
3.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
4.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
5.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of New
York applicable to contracts made and to be performed wholly within such State,
and without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in New York, New
York, the Parties hereby waiving any claim or defense that such forum is not
convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner
authorized by New York law.
6.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
7.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)






4


|US-DOCS\116934360.3||


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, and intending to be legally bound, the Parties have
executed the foregoing Release as of the date first written above.


Executive                        Zeno Management, Inc.
            
                            By:                         
Print Name: Alexis Pinto                 Print Name:                     
                            Title:                         








































|US-DOCS\116934360.3||